Citation Nr: 0827321	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO, in pertinent part, denied the 
benefits sought on appeal.

In the June 2006 rating decision, the RO also denied 
entitlement to service connection for an upper back 
condition, a lower back condition, indigestion, acid reflux, 
an intestinal condition, and hypertension.  Service 
connection was awarded for bilateral tinnitus and a 10 
percent rating was assigned effective March 2006.  The 
veteran disagreed with the denials, as well as the initial 
rating assigned for bilateral tinnitus.  The claims were 
included in the November 2006 statement of the case (SOC).  
The veteran indicated in his February 2007 VA Form 9 that he 
was no longer appealing the claims.  As such, the Board does 
not have jurisdiction over these matters.  38 C.F.R. 
§ 20.302(b).

The veteran presented testimony before the Board in April 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Bilateral hearing loss was not incurred during active 
military service nor did it manifest within the year 
following separation from said service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in March 2006, prior to the decision 
on appeal.  The veteran was notified of: the information or 
evidence necessary to substantiate the claim; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran was also notified of the 
evidence necessary to establish a disability rating and an 
effective date in March 2006, prior to the decision on 
appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, a VA examination report, 
and the transcript from the April 2008 Board hearing. 

Additional VA outpatient treatment records dated between 2006 
and 2008 were associated with the claims folder after the 
November 2006 SOC was issued.  The veteran waived initial RO 
adjudication of the newly submitted evidence.  See 
VA Form 21-4138 dated April 15, 2008.  As such, remand for 
preparation of a supplemental statement of the case (SSOC) is 
not necessary.  38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
contends that the disability is the result of noise exposure 
from jet aircraft, training with explosive devices, and small 
arms fire.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this regard, 
while the veteran's DD 214 confirms he was a missile guidance 
mechanic specialist, his service medical records are devoid 
of complaints, treatment or diagnoses of bilateral hearing 
loss.  Upon enlistment examination in October 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
15 (25)
15(25)
10 (15)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 
38 C.F.R. § 3.385.  The figures in parentheses represent the 
conversion from the ASA to the ISO values.)

A Hearing Conservation Data examination conducted on January 
7, 1969, shows the veteran was 14 plus days from his most 
recent noise exposure while performing duties as a Missile 
Guidance and Control Specialist.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
20
15
20
20
30

Thereafter, on January 24, 1969, separation audiological 
evaluation recorded pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
15
LEFT
0
0
10
10
15

Post-service, the veteran was first diagnosed with bilateral 
hearing loss in February 1987, which is outside the one year 
presumptive period for sensorineural hearing loss.  38 C.F.R. 
§§ 3.307, 3.309.  Despite evidence of bilateral hearing loss 
and some noise exposure in service, the weight of the 
objective medical evidence of record does not substantiate 
the critical third component of the Hickson inquiry, as 
enumerated above.  

In a February 2006 letter, Dr. JTG revealed he sent the 
veteran to Dr. TN in 1987 for hearing evaluation where he was 
diagnosed with sensorineural symmetrical hearing loss.  Dr. 
JTG noted a history of jet aircraft noise exposure and opined 
"[p]ossibly this [was] some reasoning for [the veteran's] 
hearing loss, especially since it started at such a young 
age."

In a March 2006 letter, Dr. VRB noted the veteran was exposed 
to small arms fire, explosions, large caliber machine guns, 
and jet aircraft noise.  He further indicated the veteran 
carried a diagnosis of moderate bilateral sensorineural 
hearing loss.  Dr. VRB stated that after reviewing the 
veteran's "discharge papers," he felt it was as likely as 
not that hearing loss could be attributed to the veteran's 
time in service.

The veteran was afforded a VA examination in April 2006.  The 
examiner opined that it was not likely that hearing loss was 
caused from noise exposure in the service, since the 
veteran's hearing was normal at separation.  The audiologist 
reasoned that exposure to either impulse sounds or continuous 
exposure could cause a temporary threshold shift, which 
disappeared in 16 to 48 hours after exposure to loud noise.  
He further explained that impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  Continuous exposure to loud noise could also damage 
the structure of the hair cells resulting in hearing loss.  
If the hearing did not recover completely from a temporary 
threshold shift, a permanent hearing loss existed.  However, 
since the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered without permanent loss.  The 
examiner concluded that both entrance and separation hearing 
tests indicated hearing was normal.  Therefore, there was no 
permanent hearing loss. 

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the April 
2006 VA examination.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board is of the opinion, that the VA audiologist who 
performed the April 2006 examination reached the conclusion 
that the veteran's current bilateral hearing was not due 
noise exposure in service, was based on a complete and 
thorough review of the medical evidence of record, to include 
the history of noise exposure and the service medical 
records.  The VA audiologist provided a detailed rationale 
for his conclusion based on his own expertise and generally 
recognized medical principles.  

The Board finds the rationale consistent with the two 
audiological evaluations performed in January 1969, which 
showed improvement in the veteran's hearing the further away 
he was from noise exposure indicative of no permanent hearing 
loss.  At this juncture, the Board would note that while 
service connection was awarded for tinnitus and thus, noise 
exposure has previously been conceded, the VA audiologist 
expressly indicated that the veteran's tinnitus and hearing 
loss do not have the same causative factor.

In contrast, while the Board acknowledges that Dr. VRB is a 
Board Certified Ear, Nose, and Throat specialist, the Board 
finds that Dr. VRB's opinion contained in the March 2006 
letter not to be supported by objective medical evidence of 
record.  The Board bases its conclusion on the lack of 
rationale provided by Dr. VRB.  

Further, it was not clear what "discharge papers" Dr. VRB 
reviewed as the separation examination showed normal hearing.  
Moreover, as noted above, a review of the two audiograms 
dated in January 1969 would have further revealed improvement 
in hearing acuity within a two-week period.

The Board finds Dr. JTG's February 2006 statement that a 
history of jet aircraft noise was possibly the reasoning for 
the veteran's hearing loss, too speculative and thus, not 
probative of the matter on appeal.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions)(Emphasis added).  Therefore, 
based on the aforementioned, the Board has afforded more 
weight to the opinion of the VA audiologist who performed the 
April 2006 VA examination, and finds that the clinical 
evidence of record does not support a finding of service 
connection.

While the veteran contends he has bilateral hearing loss that 
has been present since his period of active military service 
and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


